DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 3/28/2022. Currently, 2 of the claims have been canceled, claims 4-7 have been added and claims 1 and 4-7 are pending.
Newly submitted claims 5-7 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims originally presented did not include having different pitches and distances which makes the invention of claim 5 distinct since the invention has a materially different design than the original presented invention of claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5-7 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morino Masahiro et al. (US Publication No.: 2011/0030217 hereinafter “Morino”) in view of Ono et al. (US Publication No.: 2019/0162483 hereinafter “Ono”).

With respect to claim 1, Morino discloses a heat sink (Fig. 1, 1) comprising: a base plate (Figs. 1 and 3, base plate 12 and fig. 6, 2a); a cover overlapping the base plate (Fig. 1, cover 2); fins, each having a plate-like shape projecting from the base plate in a direction perpendicular to the base plate (Fig. 3, fins 11), the fins being located between the base plate and the cover (Fig. 1 and 6 shows the fin 11 can be between the cover 2 and base plate 12 and 2a); one or a plurality of first fin groups composed of a plurality of the fins arranged with a gap therebetween in a first direction parallel to the base plate (Figs. 2-4, first fin group 10a); and one or a plurality of second fin groups composed of a plurality of the fins arranged with a gap therebetween in the first direction (Fig. 2, second fin group 10b), and adjacent to the first fin group with a gap therebetween in a second direction parallel to an inflow direction of refrigerant and perpendicular to the first direction (Fig. 2, the fins on10a and 10b have a gap between the fins), wherein a longitudinal direction of the fin is along the second direction (Fig. 2), and a position in the first direction of the fin belonging to the second fin group is displaced with respect to a position in the first direction of the fin belonging to the first fin group (Fig. 2, 10a and 10b are offset or displaced as claimed) and the gap between the fins in the first fin group and the second fin group has an inlet portion and an outlet portion in the second direction, which are located on one line perpendicular to the first direction (Figs. 2 and 10 shows the inlet and outlets of the fin groups that are in a second direction and perpendicular to the first direction in the channels between the fins).
Morino does not disclose each of the fins has an S-shape having a first curved portion which is curved to project to one side on the first direction and a second curved portion which is curved to project to another side opposite to the one side in the first direction, 
Ono teaches fins that have an S-shape with two curved portions on opposite sides (Fig. 3 and 7, S- shaped fins 44). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the fins of Morino to be S-shaped as taught by Ono to restrict the flow of the coolant from separating from the fins to have favorable heat transfer (Para 0009-0011).
With respect to claim 3, Morino and Ono teach the heat sink according to claim 1 as discussed above. Morino also discloses wherein the base plate and the fins are made of metal containing aluminum (Para 0035). 
With respect to claim 4, Morino and Ono teach the heat sink according to claim 1 as discussed above. Morino also discloses wherein each of the inlet portion of the gap in the second fin group is located between two of the outlet portions of the gaps in the first fin group (Fig. 2, the fins are staggered so each inlet portion of the gap in the second fin group is located between two of the outlet portions of the gaps in the first fin group).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763